 



Exhibit 10.35
ADDENDUM
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM TWO TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is dated effective as of April 13, 2007, and is entered into between
GK FINANCING, LLC, a California limited liability company (“GKF”) or its wholly
owned subsidiary whose obligation under this Agreement shall be guaranteed by
GKF, and OSF Healthcare System, an Illinois not for profit corporation, owner
and operator of St. Francis Medical Center (“Medical Center”), with reference to
the following recitals:
Recitals:
     WHEREAS, on February 18, 2000, GKF and Medical Center executed a Lease
Agreement for a Gamma Knife Unit (the “Lease”); and
     WHEREAS, the parties desire to amend the terms and provisions of the Lease
as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Extension of Lease Term.
          a. It is acknowledged that the Commencement Date of the Lease is
May 14, 2001. In view of the provisions set forth below in this Section,
Section 18 of the Lease is hereby deleted in its entirety.
          b. In consideration of the “Upgrade and First Reload” described below,
the Term of the Lease as set forth in Section 6 of the Lease is hereby extended
for an additional five (5) years (collectively, the “First Extension”). The
First Extension shall commence on May 14, 2011 (which is the expiration date of
the initial Term of the Lease).
          c. If the “Second Reload” is performed as described below, then, in
consideration thereof, the Term of the Lease (as extended by the First
Extension) shall be automatically extended for an additional three (3) years
(collectively, the “Second Extension”). The Second Extension shall commence on
May 14, 2016 (which is the expiration date of the First Extension).
          d. All references in the Lease to the “Term” shall be deemed to refer
to the Term, as extended by the First Extension and the Second Extension, as
applicable.

- 1 -



--------------------------------------------------------------------------------



 



     3. Upgrade and Cobalt Reload of the Equipment. Section 15 of the Lease is
hereby deleted in its entirety and replaced with the following:
     “15.1 Upgrade and First Reload. Subject to the terms and conditions set
forth below, (a) GKF, at GKF’s cost and expense, shall replace and upgrade the
Equipment to a Leksell Gamma Knife Perfexion model (the “Perfexion Model”) and
reload the Equipment (as upgraded) with new cobalt-60 (the “Upgrade and First
Reload”), which Upgrade and First Reload shall be performed at the Site; and
(b) GKF shall use its commercially reasonable efforts to perform the Upgrade and
First Reload during summer/fall 2007, subject to availability of the Perfexion
Model from the equipment manufacturer. It is anticipated that the Equipment will
be unavailable to perform procedures for approximately four to five weeks due to
the Upgrade and First Reload process. Medical Center agrees to be responsible
for all insurance, rigging, site modifications and installation costs related to
the Upgrade and First Reload, and the de-installation and removal of the
existing Equipment.
     “15.2 Second Reload. Subject to the terms and conditions set forth below,
(a) GKF may elect, at its sole option and at its cost and expense, to reload the
Perfexion Model with new cobalt-60 (the “Second Reload”), which Second Reload
shall be performed at the Site; and (b) if GKF has elected to do so, GKF shall
use its commercially reasonable efforts to perform the Second Reload during the
13th year of the Lease. Medical Center agrees to be responsible for all
insurance, rigging, site modifications and installation costs related to the
Second Reload.
     “15.3 Medical Center Support. In connection with both the Upgrade and First
Reload and the Second Reload, Medical Center, at Medical Center’s cost and
expense, shall provide GKF with Medical Center personnel (including Medical
Center physicists) and services upon request and as required by GKF, among other
things, to oversee, supervise and assist with construction and compliance with
local, state and federal regulatory requirements and with nuclear regulatory
compliance issues and the calibration of the Perfexion Model.
     “15.4 Permits. Notwithstanding the foregoing, the Upgrade and First Reload
and the Second Reload (if applicable) shall be performed by GKF only after all
necessary and appropriate licenses, permits, approvals, consents and
authorizations, including, without limitation, the proper handling of the
cobalt-60 (collectively, the “Permits”), have been obtained by Medical Center at
Medical Center’s sole cost and expense (other than any filing or registration
fees which shall be paid for by GKF). The timing and procedure for such Upgrade
and First Reload and the Second Reload (if applicable) shall be as mutually
agreed upon between the parties. Notwithstanding anything to the contrary
contained in this Agreement, GKF makes no representation or warranty to Medical
Center concerning the Upgrade and First Reload and/or the Second Reload (if
applicable), and GKF shall have no obligation or liability to pay any damages to
Medical Center resulting therefrom.

- 2 -



--------------------------------------------------------------------------------



 



     “15.5 All references in this Agreement to (a) “Installation” shall be
deemed to refer to the Upgrade and First Reload and the Second Reload, as
applicable; and (b) “Equipment” shall be deemed, immediately following its
upgrade, to mean the Perfexion Model.”
     4. Per Procedure Payment.
          a. Notwithstanding the provisions of Section 7 of the Lease,
commencing from and after the first day of the first month after installation of
the Perfexion Model, the per procedure payment set forth in Section 7 of the
Lease shall be amended to equal * per procedure, and no further adjustment to
such per procedure payment shall be made based on the number of procedures
performed during any year or other time period under the Lease. As used in the
Lease, the term “procedure” shall mean each individual treatment session
(fraction), whether performed on an inpatient or outpatient basis, during which
a patient receives treatment, imaging or other procedures, including, without
limitation, treatment planning and delivery, imaging and other ancillary
services, using the Equipment and/or any other equipment or devices that are
used in lieu of, or as an alternative to, the Equipment.
     5. No Responsibility for Additional Upgrades or Reloading. Notwithstanding
anything to the contrary contained herein or in the Lease, it is understood by
the parties that GKF is not responsible for any additional upgrades, hardware,
cobalt reloading, software changes and/or other modifications to the Perfexion
Model, except as expressly set forth herein or otherwise agreed upon in writing
by Medical Center and GKF.
     6. Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.
     7. Full Force and Effect. Except as amended by this Addendum, all of the
terms and provisions of the Lease shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                      GK FINANCING, LLC       OSF HEALTHCARE SYSTEM, owner and
operator of Saint Francis Medical Center    
 
                   
By:
Name:
  /s/ Ernest A. Bates, M.D.
 
Ernest A. Bates, M.D.       By:
Name:   /s/ John Moore
 
John Moore    
Title:
  GKF Policy Committee Member       Title:   Chief Executive Officer    

- 3 -